Citation Nr: 0127058	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  01-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $34,460 was timely filed.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served for a period of active duty for training 
from March 1962 to September 1962 and on active duty from 
September 1963 to September 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in St. Petersburg, Florida.  During the 
course of this appeal, the veteran was found to be 
incompetent for VA purposes to handle funds and a 
payee/guardian was appointed in November 2000.  The veteran 
and his representative appeared at a hearing before a Member 
of the Board at the RO in September 2001. 


FINDINGS OF FACT

1.  By correspondence dated July 8, 1999, the VA attempted to 
notify the veteran of termination of VA pension benefits.  
The letter, sent to the veteran's last known address in New 
Mexico, was returned by the USPS as undeliverable because 
veteran had moved. 

2.  According to VA Debt Management Center (DMC), the veteran 
was informed in writing of the overpayment of VA pension 
benefits in the amount of $34,460 and of his procedural and 
appellate rights by a letter sent to the New Mexico address 
on July 22, 1999.  

3.  The veteran submitted a statement, received on December 
7, 1999, which is construed as a request for waiver of 
recovery of the overpayment of improved pension benefits and 
which was received less than 180 days after notification of 
the overpayment at issue. 



CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
pension benefits was filed by the veteran.  38 U.S.C.A. 
§§ 5100 et. seq., 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.963 (b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The Board finds that 
given the favorable nature of the Board's decision with 
regard to the claim, that no further assistance in developing 
the facts pertinent to this issue is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran initially began receiving 
VA pension benefits for paranoid schizophrenia in March 1971 
and received them on intermittent basis since that time.  
During this same period of time, evidence of record revealed 
that the veteran received Social Security disability 
benefits.  The most recent award of VA pension benefits was 
in June 1995.  The veteran was advised to report changes in 
the amount of income from other sources as well as 
unreimbursed medical expenses.  In December 1998, information 
provided to the VA revealed that the veteran was receiving 
Social Security benefits.  In a July 1999 letter, VA RO in 
Muskogee advised the veteran that based on his receipt of 
Social Security benefits, his VA pension benefits were 
retroactively terminated effective June 1, 1995 and that this 
would result in an overpayment.  This letter was mailed to 
the veteran at his last known address at [redacted]            
in [redacted].  This letter was postmarked by USPS on 
July 21, 1999 and returned to VA on July 28, 1999 as unable 
to deliver as the veteran had moved and left no forwarding 
address.  

The Board notes that on a VA Form 21-4138, dated on July 12, 
1999 and received by VA on July 12, 1999, the veteran stated 
that he wished to appeal the termination of his pension 
benefits.  (The Board notes that this document was accepted 
as a Notice of disagreement to termination of benefits; this 
issue is addressed in the REMAND below).  

In a VA Form 21-527, Income and Net Worth statement, received 
in November 1999, the veteran reported that he had been 
homeless and was staying in the Tallahassee, Florida area.  
In a statement received on December 7, 1999, the veteran 
noted that his pension benefits had been terminated in July 
1999 and requested that his pension be reinstated as he no 
longer received Social Security income.  

In August 2000 VA medical personnel assisted the veteran in 
filing a claim for VA pension.  At that time, it was noted 
that the veteran was homeless, had no income, and was unable 
to repay the debt.  VA accepted this statement as a request 
for waiver.  The Committee, in an August 2000 decision, 
determined that the August 2000 request for waiver was not 
timely as it was not received within 180 days of the July 
1999 notice.

According to VA Debt Management Center (DMC) in a January 
2001 certification letter, the notification of overpayment 
letter with his procedural and appellate rights on July 22, 
1999 was sent to the veteran at the New Mexico address and 
was not returned as undeliverable.  At his September 2001 
hearing, the veteran testified that he did not read or write 
well, moved around a lot in 1999, and indicated that he had 
been involved with the police.  He stated that he received 
the July 1999 letter and thought that he responded to it in 
his December 1999 letter.  

The U.S. Court of Appeals for Veterans Claims (Court), in 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), stated that the principles of administrative 
regularity dictate a presumption that government officials 
properly fulfilled their official duties.  However, based on 
the evidence cited above, the Board finds that there is some 
question in the presumption of regularity as to the veteran's 
actual receipt of notice of the overpayment.  It is not clear 
why USPS would be unable to deliver a letter from the RO on 
July 21, 1999 due to the veteran's moving without a 
forwarding address, but would be able to deliver a letter 
sent from DMC to the same address on July 22, 1999.  These 
facts serve to undermine the presumption of regularity as to 
the veteran's actual receipt of notice of the overpayment.  
Nevertheless, at his September 2001 hearing, the veteran 
stated that he did receive the July 1999 letter and that he 
responded to it in December 1999.  

After careful review of the record to include consideration 
of the veteran's psychiatric disability, the Board concludes 
that the statement submitted by the veteran in December 1999 
must be construed as a timely request for waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $34,460.  That document is dated in December 1999 and was 
received on December 7, 1999, within 180 days of the July 22, 
1999 notice of the overpayment.  There is nothing in the 
record to contradict the conclusion that the veteran's 
statement was received within 180 days of the notice of the 
overpayment and therefore it must be concluded that it was 
timely filed.


ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits of $34,460 was 
timely filed and to this extent, the appeal is granted.


REMAND

As the Board has found that the veteran has filed a timely 
request for a waiver of recovery of the overpayment of 
pension benefits, the RO must now address the issue of 
whether the veteran is entitled to such a waiver.  This issue 
must be addressed by the RO in the first instance.  

Moreover, as set forth above, the veteran filed a timely 
notice of disagreement as to the termination of VA pension 
benefits in July 1999.  However, it does not appear that the 
RO has issued a statement of the case on this issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Additionally, the Court has directed that when a 
debtor requests waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  This is because 
a grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)) became law.  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Court has held that the provisions of the VCAA are 
potentially applicable to waiver claims pending on the date 
of the law's enactment.  See Weaver v. Principi, 14 Vet. App. 
301 (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case addressing whether the creation 
of the overpayment was proper, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him and his representative of the 
determination and of his appellate 
rights, and inform his that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2001). 

2. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  After any additional appropriate 
development has been accomplished, the RO 
should readjudicate the claim of 
entitlement to an overpayment for 
nonservice-connected pension benefits in 
the amount of $34,460.  The veteran is 
advised that any additional claims will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and takes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. § 
7105 (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


